Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The amendment filed November 22nd, 2021 has been entered. Claims 1-35 remain pending in the application. Applicant’s amendments to the claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed July 20th, 2021.
Claim Objections
Claim 3 objected to because of the following informalities:  
In claim 3 line 2, “…includes second actuators…” should read “…includes second actuator…”.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In claim 20 “means of propulsion” is interpreted as “propeller” as described in Page 18 Para 5 of the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 26 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redford (US 6,113,027) in view of Pinson (US 4,907,763).
Regarding claims 1-2 and 29, Redford ‘027 teaches (figures 1-6)  a method of guiding a load/missile (12) jettisoned from a drone/flight toward an objective using an assembly comprising a drone/flight and at least one jettisonable load/missile (12) installed on board the drone/flight, the drone/flight including an on-board data processing system, the at least one jettisonable load (12) including actuators (as shown in the figure below) for controlling flight control surfaces allowing it to be oriented as it falls, the at least one jettisonable load being connected to the drone by an optical fiber (22, 24), the at least one jettisonable load and the drone being arranged to exchange information via the optical fiber while the at least one jettisonable load is falling (Col. 2 Lines 46-50; Col. 3 Lines 1-35., 50-59); 

    PNG
    media_image1.png
    269
    659
    media_image1.png
    Greyscale

but it is silent about the at least one jettisonable load including at least one sensor delivering information that may be used to ascertain the trajectory thereof, the at least one 
transmitting, from the load to the drone, data providing information on the movements of the load from the jettison thereof, which data is obtained thanks to one or more sensors installed on board the load.
However, Pinson ‘763 teaches (figures 1-15A) a projectile/jettisonable load (20) with a target seeker/ sensor (96) and accelerometers (102) disposed in casing (22) associated with controls and communicating over fiber (40) projectile trajectory data (Col. 7 Lines 56-68; Col. 8 Lines 1-21). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Redford ‘027 to incorporate the teachings of Pinson ‘763 to configure an assembly as claimed above. One of ordinary skill in art would recognize that doing so would guide the jettisonable load in real time using data collected via sensors.
Regarding claim 3, modified Redford ‘027 teaches (figures 1-15A) an invention as described above in claim 1, but it is silent about the at least one jettisonable load including second actuator controlling the movement thereof around roll and pitch axes. However, Pinson ‘763 teaches (figures 1-15A) two sets of air foils, wings (106), and fins (110) (Col. 8 Lines 4-21; air foils, wings, and fins control the movement around roll and pitch axes). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Redford ‘027 to incorporate the teachings of Pinson ‘763 to configure 
Regarding claim 26, modified Redford ‘027 teaches the assembly as claimed in claim 1 with an optical fiber but it is silent to the length of the optical fiber being greater than or equal to 3000 m. It would have been obvious to one having ordinary skill in the art at the time the invention to configure the length of the optical fiber to be greater than or equal to 3000 m for the purpose of jettisoning a load to a distance target that is greater than or equal to 3000 m, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claims 4-5, 9-10, 22 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redford (US 6,113,027) and  Pinson (US 4,907,763) as applied to claim 1 above, and further in view of Reiter (WO 2014/177589).
Regarding claims 4 and 5, modified Redford ‘027 teaches (figures 1-6) the assembly as claimed in claim 1, the drone/flight including: a fuselage,  two wing but it is silent about two wings configured to move from a flight configuration where the wings for a fixed wing unit, to a recovery configuration of the drone where the wings form a rotary wing unit and the wings being borne by support structure which may revolve relative to the fuselage, the support structure being rotationally fixed when the wings are in the flight configuration and rotating when the wings are in the recovery configuration, the wings then forming a rotor turning relative to the fuselage.
 However, Reiter ‘589 teaches (figures 1-9) an aircraft/drone (100) with a fuselage and two wings (111, 112) with wing arrangement (110) in fixed wing flight mode/ flight configuration, where wing arrangement does not rotate around the fuselage (101) and hoover 
Regarding claim 9, modified Redford ‘027 teaches the assembly as claimed in claim 4, the wings being arranged to form a straight wing unit in the flight configuration (Reiter ‘589, fig. 2).
Regarding claim 10, modified Redford ‘027 teaches the assembly as claimed in claim 4, the wings rotating such as to assume a reverse angle of incidence with respect to one another in the recover configuration (Reiter ‘589, fig. 1; during rotation wings rotate either clockwise or counter clockwise direction, thus, the angle of incidence of each wings will be opposite of each other).
Regarding claim 22, modified Redford ‘027 teaches the drone including stabilizers (fig. 6).
Regarding claim 28, modified Redford ‘027 teaches (figures 1-15A) the wings not having ailerons.
Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redford (US 6,113,027), Pinson (US 4,907,763) and Reiter (WO 2014/177589) as applied to claim 4 above, and further in view of Liu et al. (US 6,923,404).
Regarding claims 6-8, modified Redford ‘027 teaches the assembly in claim 4, the wings (111, 112) being connected in a hinged manner to the fuselage (101) (Reiter ‘589; Page 13 Lines 13-15, 23-24) but it is silent about the wings being configured to move from a launch configuration where the wings are folded down along the fuselage to the flight configuration where the wings are opened out, the wings having a variable geometry in the opened-out configuration and the wings being arranged to form a forward-swept wing unit in the flight configuration. However, Liu et al. ‘404 teaches (figures 1-6) the UAV (10) wherein an undeployed body conformal wing (230) may be positioned such that the outer surface of the wing (230) is substantially flush/folded with the outer surface of body/fuselage (20) and wing deploys over a variable sweep angle, thus enabling variable geometry and the wings to be arranged to form a forward-swept wing, during initiation of the flight (Col. 9 Lines 26-40, 53-67). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Redford ‘027 to incorporate the teachings of Liu et al. ‘404 to configure wings as claimed above. One of ordinary skill in art would recognize that doing so would assist in storage of the drone and improve drone maneuverability during flights. 
Claims 11-14, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redford (US 6,113,027), Pinson (US 4,907,763) and Reiter (WO 2014/177589) as applied to claim 4 above, and further in view of Yates (US 2017/0001724).

Regarding claim 12, modified Redford ‘027 teaches an invention as described above in claim 4, but it is silent about the drone including ailerons being canards at the front. However, Yates ‘724 teaches (figures 1-7) a nose cone (103) with a canard wing system (107) wherein the canard wings can be equipped with ailerons (Para 0080). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Redford ‘027 to incorporate the teachings of Yates ‘724 to configure the drone including canards at the front. One of ordinary skill in art would recognize that doing so would assist drone operation during flight.
Regarding claim 13, modified Redford ‘027 teaches an invention as described above in claim 12, but it is silent about at least one aileron of the ailerons being rotatable on itself. However, Yates ‘724 teaches (figures 1-7) wing with an independently operable aileron (Para 0051). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Redford ‘027 to incorporate the teachings of Yates ‘724 to configure an assembly with at least on of ailerons 
Regarding claim 14, modified Redford ‘027 teaches said rotatable aileron being rotated when the wings are in the recovery configuration, in order to revolve on itself in order to apply a counter-rotation moment on the fuselage (aileron rotates with wings in recovery configuration).
Regarding claim 27, modified Redford ‘027 teaches an invention as described above in claim 4, but it is silent about the wings having a width increasing toward the free end thereof. However, Yates ‘724 teaches (figure 5) the wing having width wider on the free end i.e., away from the fuselage and narrower on the base i.e., close to fuselage. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Redford ‘027 to incorporate the teachings of Yates ‘724 to configure the wings having width increasing toward the free end. One of ordinary skill in art would recognize that doing so would enhance aerodynamic properties of the drone by increasing the lift.
Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redford (US 6,113,027) and Pinson (US 4,907,763) as applied to claim 1 above, and further in view of Powell et al. (US 8,662,441).
Regarding claims 15-16, modified Redford ‘027 teaches an invention as described above in claim1, but it is silent about the drone being at least partially housed, before taking off, in a launch tube provided with a propelling charge and the launch tube being sealed using an ejectable cover. However, Powell ‘441 teaches (figures 3) a launch system (50) containing the launch tube (48), the UAV payload (60), ejectable cover/first end (45) and propelling charge/compressed gas (Col. 6 Lines 5-9; Col. 7 Lines 8-22, 63-65). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed . 
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redford (US 6,113,027), Pinson (US 4,907,763) and Powell et al. (US 8,662,441) as applied to claim 15 above, and further in view of Lesage et al. (US 2009/0308235).
Regarding claim 17, modified Redford ‘027 teaches an invention as described above in claim 15 but it is silent about the tube including a thermal charge which, when lit, causes the destruction of the drone inside the tube. However, Lesage et al. ‘235 teaches the destruction of munitions by thermal methods. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Redford ‘027 to incorporate the teachings of Lesage et al. ‘235 to configure a thermal charge which causes the destruction of the drone inside the tube. One of ordinary skill in art would recognize that doing so would enable the destruction of the drone inside the tube in case of emergency situation.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redford (US 6,113,027), Pinson (US 4,907,763), Powell et al. (US 8,662,441) and Lesage et al. (US 2009/0308235) as applied to claim 17 above, and further in view of Chengalva (US 2011/0144828).
Regarding claim 18, modified Redford ‘027 teaches an invention as described above in 17 but it is silent about the tube provided with at least one sensor that may detect an unauthorized attempt to move and/or open it. However, Chengalva ‘828 teaches (figures 8-9) a weapon system .
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redford (US 6,113,027), Pinson (US 4,907,763), Powell et al. (US 8,662,441) and Lesage et al. (US 2009/0308235) as applied to claim 17 above, and further in view of Woodland (US6,056,237).
Regarding claim 19, modified Redford ‘027 teaches an invention as described above in 17 but it is silent about the tube being ceramic and produced to resist the heat given off by the thermal charge for the time necessary to destroy the drone. However, Woodland ‘237 teaches (figures 30) the cylindrical launch tube assembly (133) with an internal ceramic heat resistant liner (Col. 14 Lines 8-13). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Redford ‘027 to incorporate the teachings of Woodland ‘237 to configure the tube with ceramic. One of ordinary skill in art would recognize that doing so would save the external environment, surrounding the tube, from fire hazard.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redford (US 6,113,027), and Pinson (US 4,907,763)  as applied to claim 1 above, and further in view of Liu et al. (US 6,923,404).
.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redford (US 6,113,027), Pinson (US 4,907,763) and Reiter (WO 2014/177589) as applied to claim 4 above, and further in view of Liu et al. (US 6,923,404).
Regarding claim 21, modified Redford ‘027 teaches a transmission driven in order to rotate the rotor relative to the fuselage in the recovery configuration (rotation of rotor requires transmission supplying power to rotors) but it is silent about a transmission driven by the motor. However, Liu et al. ‘404 teaches a propeller driven by electric motor (Col. 5 Lines 55-58). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Redford ‘027 to incorporate the teachings of Liu et al. ‘404 to configure a transmission driven by the motor. One of ordinary skill in art would recognize that doing so would drive the motor to power the drone in flight.
Claims 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redford (US 6,113,027), Pinson (US 4,907,763) and Reiter (WO 2014/177589)  as applied to claim 4 above, and further in view of Miralles (US 9,127,908).

Regarding claim 25, modified Redford ‘027 teaches the jettisonable loads being placed on a barrel making it possible to select the load to be jettisoned (Col. 14 Lines 19-35; barrel is housed within a hold and the UAV is capable to deliver a selected payload as per input from remote user).
Claims 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redford (US 6,113,027) and  Pinson (US 4,907,763) as applied to claim 29 above, and further in view of Miralles (US 9,127,908).
Regarding claims 30-31, modified Redford ‘027 teaches (figures 1-15A) the method further comprising: selecting the load (12) before jettison and of exchanging data with the selected load while it is still on board the drone and the selected load being brought into position for ejection from the drone by rotating the launch platform dispenser (20) (Col. 2 Lines 46-50; Col. 3 Lines 1-35., 50-59) but it is silent about selecting the load before jettison from several installed on board the drone and a barrel containing several loads, wherein each load may be sent individually by the drone. 
. 
Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redford (US 6,113,027) in view of Pinson (US 4,907,763) and Powell et al. (US 8,662,441).
Regarding claim 32, Redford ‘027 teaches (figures 1-6)  a method of deploying and recovering a drone of an assembly including a drone/flight and at least one jettisonable load/missile (12) installed on board the drone/flight, the drone/flight including an on-board data processing system, the at least one jettisonable load including actuators (as shown in the figure below) for controlling flight control surfaces allowing it to be oriented as it falls, the at least one jettisonable load being connected to the drone by an optical fiber (22, 24), the at least one jettisonable load and the drone being arranged to exchange information via the optical fiber while the at least one jettisonable load is falling (Col. 2 Lines 46-50; Col. 3 Lines 1-35., 50-59); 
but it is silent about the at least one jettisonable load including at least one sensor delivering information that may be used to ascertain the trajectory thereof, the at least one jettisonable load transmitting data originating from said at least one sensor and the drone transmitting data for operating the actuators, established taking into account the data received 
launching the drone from a launch tube by ejecting it from the tube; and 
causing the wings to open out after exiting the tube in order to assume a flight configuration.
However, Pinson ‘763 teaches (figures 1-15A) a projectile/jettisonable load (20) with a target seeker/ sensor (96) and accelerometers (102) disposed in casing (22) associated with controls and communicating over fiber (40) projectile trajectory data (Col. 7 Lines 56-68; Col. 8 Lines 1-21). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Redford ‘027 to incorporate the teachings of Pinson ‘763 to configure an assembly as claimed above. One of ordinary skill in art would recognize that doing so would guide the jettisonable load in real time using data collected via sensors.
Powell ‘441 teaches (figures 3) a launch system (50) containing the launch tube (48), the UAV payload (60) and ejectable cover/first end (45), and propelling charge/compressed gas, and wherein the wings (62) of the UAV payload (60) sweep and fold parallel to the fuselage after existing the tube (Col. 6 Lines 5-9; Col. 7 Lines 8-22, 63-65; Col. 9 Lines 60-67).Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Redford ‘027 to incorporate the teachings of Powell et al. ‘441 to configure an assembly comprising a launch tube to launch the drone from the tube and causing the wings to open out after exiting the tube. One of ordinary skill in art would recognize that doing so would assist drones to attain the speed required for flight configuration.
Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redford (US 6,113,027), Pinson (US 4,907,763) and Powell et al. (US 8,662,441) as applied to claim 32 above, and further in view of Liu et al. (US 6,923,404).
Regarding claim 33, modified Redford ‘027 teaches an invention as described in claim 32 above, but it is silent about the method causing the wings to assume a fast flight configuration with a forward-swept wing unit then a slow flight configuration with a straight wing unit.
However, Liu et al. ‘404 teaches (figures 1-6) the UAV (10) whose wing deploys over a variable sweep angle, thus enabling variable geometry and the wings to be arranged to form a forward-swept wing,  during initiation of the flight (Col. 9 Lines 26-40, 53-67). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Redford ‘027 to incorporate the teachings of Liu et al. ‘404 to configure wings as claimed above. One of ordinary skill in art would recognize that doing so would improve drone maneuverability during flights. 
Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redford (US 6,113,027), Pinson (US 4,907,763) and Powell et al. (US 8,662,441) as applied to claim 32 above, and further in view of Reiter (WO 2014/177589).
Regarding claim 34, modified Redford ‘027 teaches an invention as described in claim 32 above, but it is silent about the method causing the wings to assume a rotary wing unit configuration, and slow the drone in the descent thereof by rotating the rotor. 
However, Reiter ‘589 teaches (figures 1-9) an aircraft/drone (100) with a fuselage and two wings (111, 112) with wing arrangement (110) in fixed wing flight mode/ flight configuration, where wing arrangement does not rotate around the fuselage (101) and hoover flight mode/rotary wing unit configuration, where wing arrangement rotate around a fuselage .
Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redford (US 6,113,027), Pinson (US 4,907,763), Powell et al. (US 8,662,441) and Reiter (WO 2014/177589) as applied to claim 34 above, and further in view of Yates (US 2017/0001724).
Regarding claim 35, modified Redford ‘027 teaches the assembly in claim 34, but it is silent about an impact absorbing nose located at the front of the drone. However, Yates ‘724 teaches (figures 1-7) a nose cone (103) designed to bear the impact of landing by including padding or crush foam (Para 0043 and 0079). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Redford ‘027 to incorporate the teachings of Yates ‘724 to configure an impact absorbing nose. One of ordinary skill in art would recognize that doing so would prevent damage to drone during landing.
Response to Arguments
Applicant's arguments filed November 22nd, 2021 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that Pinson et al. (US 4,907,763) does not disclose a drone and at least one jettisonable load installed on board the drone and Powell et al. (US 8,662,441) does not cure deficiencies of Redford (US 6,113,027) and Pinson et al. (US 4,907,763) regarding a drone ant at least one jettisonable load installed on board the drone, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant argues that Pinson et al. (US 4,907,763) does not disclose a drone and at least one jettisonable load installed on board the drone and Pinson ‘763 teaches away from launching a projectile from anywhere else than on the ground since this would be unworkable with the provided setup. The examiner agrees with applicant on subject matter that is disclosed by Pinson ‘763. However, the physical configuration/setup i.e., a drone and at least one jettisonable load installed on board the drone is taught by Redford (US 6,113,027) and the teaching/concept of Pinson ‘763 to use a projectile/jettisonable load with a target seeker/sensor and accelerometers disposed in casing associated with controls and communicating over fiber projectile trajectory data is being used to modify Redford ‘027 to come to the claimed invention. Pinson ‘763’s concept, and not the physical configuration and set up on ground, is being used to modify Redford ‘027. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHESH DANGOL whose telephone number is (303)297-4455. The examiner can normally be reached Monday-Friday 0730-0530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHESH DANGOL/Examiner, Art Unit 3642                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647